DISMISS and Opinion Filed May 25, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 No. 05-19-00555-CV

    MICHAEL POLYAK, INDIVIDUALLY AND AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF IRINA POLYAK, DECEASED,
                       Appellant
                          V.
   NEW LIFECARE HOSPITALS OF NORTH TEXAS, LLC D/B/A
          LIFECARE HOSPITAL OF PLANO, Appellee

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-02630-2018

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      This appeal is reinstated. In 2019, we abated this case due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system which shows the bankruptcy

case associated with this appeal was terminated on March 29, 2021, effectively

dissolving the automatic stay.

      We notified the parties by letter, requesting they inform the Court of the status

of the bankruptcy and of this appeal. In response, appellant filed an unopposed
motion to dismiss the appeal. We grant appellant’s motion and dismiss this appeal.

See TEX. R. APP. P. 42.1(a)(1).




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

190555F.P05




                                       –2–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MICHAEL POLYAK,                              On Appeal from the 416th Judicial
INDIVIDUALLY AND AS                          District Court, Collin County, Texas
PERSONAL REPRESENTATIVE                      Trial Court Cause No. 416-02630-
OF THE ESTATE OF IRINA                       2018.
POLYAK, DECEASED, Appellant                  Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
No. 05-19-00555-CV          V.               Goldstein participating.

NEW LIFECARE HOSPITALS OF
NORTH TEXAS, LLC D/B/A
LIFECARE HOSPITAL OF
PLANO, Appellee

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered May 25, 2021




                                       –3–